Citation Nr: 1134861	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 and September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the parties agreed to leave the record open for 60 days to allow for the submission of additional evidence.  Following the Board hearing, additional evidence was presented for the record which pertains to the service connection claim for hepatitis C.

The claim on appeal was previously before the Board in April 2010, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).


FINDINGS OF FACT


Hepatitis C was not shown during active duty service, or for many years after active duty service, and is unrelated to service.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  With respect to the Dingess requirements, this duty to notify was also satisfied prior to the initial unfavorable decision on the claim by the RO, by virtue of the duty to assist letter dated in March 2006.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records (STRs) and VA outpatient treatment records dated to July 2011, and the Veteran presented testimony at a travel Board hearing held in October 2009, following which additional evidence was received for the file in March 2010.  Significantly, the Veteran has not identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

A VA examination relating to the Veteran's hepatitis claim was conducted in May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in May 2010 is adequate, as it is predicated on a review of the medical records in the Veteran's claims file and reflected consideration of the Veteran's symptoms and history of potential risk factors; ultimately, providing a rationale for the opinion provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran's DD 214 Form shows that he served in the United States Army from September 1975 to September 1979 with an MOS of crewman.

Review of the service treatment records (STRs) does not reflect any complaints, treatment or a diagnosis of hepatitis C during service or any symptoms reasonably attributed thereto.  The STRs do reflect that in April 1978, the Veteran treated for a drug overdose after he was found beside a road.  Medical records of April 1978 indicate that old and new track marks were present on the Veteran's body and an assessment of a heroin overdose was made.  It appears that the Veteran subsequently went through a rehabilitation program.  The August 1979 discharge examination report did not reveal any blood laboratory results indicative of the presence of hepatitis of any classification.  There was no mention or indication of any forced drug use of sexual assault in the STRs.

The Veteran filed a service connection claim for hepatitis C in March 2006.  At that time, he stated that he contracted hepatitis in 1976 in Germany, when a fellow soldier injected him with drugs one night, and mentioned that doctors had told him that this was the likely etiology of his hepatitis.  In an April 2006 statement, the Veteran indicated that the only time he was in a position to contract hepatitis was during service in Germany, when he used drugs once in the barracks and overdosed.  

In April 2006, the Veteran completed a hepatitis risk factor questionnaire, acknowledging the use of intravenous (IV) drugs.  He denied other risk factors including: using intranasal cocaine; engaging in high-risk sexual activity; having hemodialysis; getting tattoos or body piercings; sharing toothbrushes or razor blades; having a blood transfusion or acupuncture with non-sterile needles; or being exposed to contaminated bloods or fluids.  

In a statement provided in July 2006, the Veteran indicated that he had spoken with "several people" that were in the military at the same time at he was, noting that "most of them" contracted hepatitis.  He mentioned that he and the others had all had shots from air guns, and stated that they "never" changed the heads of the guns out, so that everyone had shots with the same heads.   

VA records include a January 2001 entry reflecting that a hepatitis C screening had been undertaken, and fail to indicate the presence of hepatitis C at that time.  A January 2006 record documents a history of a positive serum hepatitis C.  Records dated in 2006 and 2007 document his continued treatment for hepatitis C, without referencing any etiologic cause or incidents in service.   

A VA mental health note of July 2009 indicates that the Veteran reported being drunk and high all of the time in service, indicating that he experienced with hashish during that time, used heroin in Germany until 1978, and also used LSD while serving in Germany.  He failed to mention any sexual trauma or forced drug use in service.   

The Veteran presented testimony at a travel Board hearing held in October 2009.  He indicated that everybody that had hepatitis C that he had talked to had undergone a VA examination, and stated that he did not know where hepatitis had come from, but assumed that it might be because soldiers received shots using the same inoculation guns.  He estimated that he first received treatment for hepatitis in 2006 or 2007.  

In March 2010, additional evidence was added to the record consisting of: (a) a VBA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004); (b) a press release from HCVets dated February 28, 2005 entitled, Plan Backfires - VBA Fast Letter Boosts Claims relating to the risk of blood borne disease transmission through the use of air jet guns for immunization; and (c) a portion of a VA rating action issued in August 2003, granting a service connection claim for hepatitis C resulting from a jet inoculation received during service. 

The VBA Fast Letter identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  VA recognized that transmission of hepatitis C through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission.

A VA examination was conducted in May 2010 and the claims folder was reviewed.  The history indicated that hepatitis C was diagnosed in December 2005 and that the Veteran underwent Interferon treatment in 2006.  The Veteran's reported risk factors included air gun inoculations in service and an assault during service by two soldiers known to be IV drug abusers.  The Veteran stated that he had used intranasal cocaine on and off since the 1980's, and had used IV drugs once in 1970's, resulting in an overdose and hospitalization.  An assessment of hepatitis C was made.  

The VA examiner opined that transmission through air gun inoculations and nontraumatic sexual contact appeared to be a lower possibility based on available literature.  She noted that his risk with 30 years of intranasal cocaine use and one incident of sharing needles through IV drug use would be more likely to give high risk for hepatitis C transmission.  She concluded that it was impossible to say when or how the Veteran contracted hepatitis C without resorting to mere speculation, and pointed out that his drug use through intranasal and IV routes would appear to be highest risk behaviors.  

A June 2010 VA record mentions that the Veteran talked briefly about his reported military sexual trauma (no details provided in that record).  Other records dated at that time indicate that the Veteran had recently used cocaine and reflect that cocaine dependence was diagnosed.  An April 2011 record documents that Veteran's recent behavior included taking a friend to buy crack and indicates that the Veteran briefly discussed being sexually assaulted a year after joining the military.   

Analysis

The Veteran maintains hepatitis C is of service origin, warranting the grant of service connection.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Essentially, establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), the second and third elements noted above may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The provisions of 38 U.S.C.A. § 1154(a) require that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Specific to service connection claims for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

With respect to claimed hepatitis C, Hickson element (1) evidence of the currently manifested disability, has been established.  Specifically, upon VA records and examination reports dated from 2006 forward reflect treatment for diagnosed hepatitis C.  

With respect to service incurrence, the Veteran's STRs are entirely negative for complaints, treatment, or a diagnosis related to hepatitis C or any symptoms reasonably attributed thereto.  At the time of discharge, the Veteran's blood laboratory results did not indicate the presence of hepatitis of any classification.  The Board acknowledges that reliable screening for hepatitis C was not recognized at the time of the Veteran's period of service and observes that accordingly, the lack of a diagnosis of hepatitis in service is not dispositive of the service connection issue.  

Post service, hepatitis C was not initially diagnosed until late 2005 or early 2006, more than 25 years after the Veteran's discharge from service.  Therefore the evidence does not indicate continuous symptoms since active duty.  Indeed, the Veteran has not asserted that he has experienced symptoms associated with hepatitis C since active duty.  In fact, the evidence, including the Veteran's own statements and testimony, does not indicate that he was aware that he had the disorder prior to 2005 or 2006.  There is also no indication that the Veteran was seen or treated for the symptoms of hepatitis C prior to that time.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Therefore, the Board determines that continuity of symptoms related to hepatitis C has not been established through the competent evidence, nor has the appellant asserted the existence of such continuous symptomatology.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between a veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

The Veteran has provided accounts of several possible service-related etiologies relating to his hepatitis claim consisting of: sexual trauma in service; being injected with drugs by a fellow soldier while serving in the military in Germany in 1976; and receiving an immunization shot with a contaminated jet air gun in service.  He has also acknowledged having known hepatitis risk factors of IV and intranasal drug use.  The Board notes that none of the aforementioned etiologies have any actual objective or factual basis in the records as relate to the Veteran's specific case, aside from a well-documented and long-standing history of IV and intranasal drug use in and since service.  

The record contains one medical opinion addressing the relationship between service and the Veteran's subsequently diagnosed hepatitis.  In May 2010, a VA examiner having recorded the Veteran's history of in-service and post-service hepatitis risk factors and having reviewed the claims folder and medical records, concluded that it was impossible to say when or how the Veteran contracted hepatitis C without resorting to mere speculation, and pointed out that his drug use through intranasal and IV routes would appear to be highest risk behaviors, and accordingly, the most likely etiology.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This opinion is found to carry significant weight and is supported by the evidentiary record.  In addition, the file contains no competent medical opinion to the contrary and the Veteran has not provided any competent medical evidence to diminish its significant probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (199

To the extent that the Veteran maintains that a single occurrence of IV drug use in service was the root of hepatitis, the STRs themselves indicated that an overdose of IV drugs (heroin) occurred in April 1978, at which time track marks indicative of previous IV drug use were also evident, refuting the Veteran's reports of one-time drug use in service, either forced or willful.  Moreover, numerous clinical records - based upon a history provided by the Veteran himself, document his long-standing IV and intranasal drug use in and since service, which is in fact shown to have been documented as recently as April 2011.  

The Board observes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101- 508, § 8052, 104 Stat. 1388, 1388- 91, amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) (2010).  Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990 and the cause of the disease is linked to the Veteran's abuse of drugs.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  Accordingly, to the extent that the Veteran used IV and/or intranasal drugs both in and post- service and this has been implicated as the most likely etiology of subsequently diagnosed hepatitis C, service connection is precluded for hepatitis C under the aforementioned law, regulations and opinion.

With respect to the Veteran's allegations involving sexual assault or forced drug use at the hands of other servicemembers, the file contains no evidence to corroborate the occurrence of either such event and significantly, neither event has been linked as the most likely etiology of hepatitis; instead the Veteran's own willful and long-standing history of intranasal and IV drug use was implicated.  Moreover, the file contains no specific information relating to these reported occurrences and they were not initially reported until decades after service and only after a service connection claim had been filed in March 2006, undermining the credibility of such accounts.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran has also asserted that his hepatitis is due the immunizations he received by use of air jet inoculation guns while on active duty.  In support of this position, he has submitted a decision of the RO dated in 2003 granting service connection for hepatitis resulting from a jet inoculation received during service as well as a press release from HCVets containing information relating to the risk of blood borne disease transmission through the use of air jet guns for immunization. 

Initially, the Board observes that neither decisions of the RO nor the Board are precedential, and they are not binding on Board decisions in other cases.  See 38 C.F.R. § 20.1303 (2010).  In any event, the facts of the case submitted by the Veteran are distinguishable from the facts here, as a VA examiner in the 2003 case provided a positive nexus opinion, whereas the VA examiner in this case did not.  Moreover, evidence in that case reflects that the Veteran denied having the risk factor of drug use; whereas that risk factor in this case is well established.  Accordingly, this evidence, which is entirely unrelated to the Veteran's case, is of no probative value in establishing a relationship between the Veteran's Hepatitis C and active duty.

With respect to the February 28, 2005 press release from HCVets, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The press release and article submitted by the Veteran in this case was not accompanied by the opinion of any medical expert linking his hepatitis C to active service.  Thus, this evidence is insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Indeed, there is no pronouncement from any evaluating physician or competent source indicating or suggesting that air gun immunizations were the primary cause of hepatitis C.  Nor is there any unique circumstance involving the Veteran's receipt of immunizations during service to suggest the likelihood of transmission of the hepatitis C virus.  Rather, the Board finds that the weight of the competent evidence does not attribute the Veteran's hepatitis C to active duty, despite his contentions to the contrary.

The Board has also considered the statements made by the Veteran relating his hepatitis C to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hepatitis C is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated accounts regarding the claimed etiology of his hepatitis C are found to lack competency.  The Veteran's lay opinion is also substantially outweighed by the negative VA examination report.

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


